IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00167-CV

                   IN THE INTEREST OF A.A.E., A CHILD,



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 09-002862-CV-272


                          MEMORANDUM OPINION


      Appellant, Priscilla Escamilla, has filed an unopposed motion to dismiss her

appeal in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not

prevent the parties from seeking relief to which they would otherwise be entitled. The

motion is granted, and the appeal is hereby dismissed.




                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 6, 2013
[CV06]




In the Interest of A.A.E.                  Page 2